UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4749


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

EDDIE ROBIN SIMMONS,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. William L. Osteen, Jr., District Judge. (1:19-cr-00374-WO-1)


Submitted: June 16, 2020                                          Decided: June 18, 2020


Before MOTZ and KING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


James E. Quander, Jr., QUANDER & RUBAIN, PA, Winston-Salem, North Carolina, for
Appellant. Randall Stuart Galyon, OFFICE OF THE UNITED STATES ATTORNEY,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Eddie Robin Simmons pled guilty to conspiracy to distribute methamphetamine, in

violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(C), 846 (2018), and possession of a firearm by

a convicted felon, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2) (2018). The district

court sentenced him to 96 months’ imprisonment and 5 years’ supervised release. On

appeal, counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967),

stating that there are no meritorious issues for appeal, but questioning whether the district

court complied with Fed. R. Crim. P. 11 in accepting Simmons’ guilty plea and whether

Simmons’ sentence is procedurally and substantively reasonable. Although advised of his

right to file a supplemental pro se brief, Simmons has not done so. The Government

declined to file a response brief. We affirm.

       Counsel first questions the adequacy of the district court’s Rule 11 plea colloquy.

Before accepting a guilty plea, the court must conduct a colloquy in which it informs the

defendant of, and determines that he understands, the nature of the charges to which he is

pleading guilty, any mandatory minimum penalty, the maximum penalty he faces, and the

rights he is relinquishing by pleading guilty. Fed. R. Crim. P. 11(b)(1); United States v.

Williams, 811 F.3d 621, 622 (4th Cir. 2016).          The court also must ensure that the

defendant’s plea is voluntary in that it did not result from force, threats, or promises outside

the plea agreement and that it is supported by an independent factual basis. Fed. R. Crim.

P. 11(b)(2), (3). Because Simmons did not move to withdraw his guilty plea or otherwise

preserve any error in the plea proceedings, we review the adequacy of the plea colloquy

for plain error. Williams, 811 F.3d at 622. Our review of the transcript reveals that the

                                                2
district court complied with the requirements of Fed. R. Crim. P. 11, that a factual basis

supported the plea, and that Simmons’ plea was knowingly and voluntarily entered.

Accordingly, Simmons’ guilty plea is valid.

       Next, counsel questions whether Simmons’ sentence is reasonable. We review a

criminal sentence, “whether inside, just outside, or significantly outside the Guidelines

range,” for reasonableness “under a deferential abuse-of-discretion standard.” Gall v.

United States, 552 U.S. 38, 41 (2007); see United States v. Blue, 877 F.3d 513, 517 (4th

Cir. 2017). This review requires consideration of both the procedural and substantive

reasonableness of the sentence.      Gall, 552 U.S. at 51.     In determining procedural

reasonableness, we examine, among other factors, whether the district court properly

calculated the defendant’s advisory Guidelines range, gave the parties an opportunity to

argue for an appropriate sentence, considered the 18 U.S.C. § 3553(a) (2018) factors,

selected a sentence based on facts that were not clearly erroneous, and sufficiently

explained the selected sentence. Id. at 49-51. Only after determining that the sentence is

procedurally reasonable do we consider whether it is substantively reasonable, “tak[ing]

into account the totality of the circumstances.” Id. at 51. “Any sentence that is within or

below a properly calculated Guidelines range is presumptively reasonable.          Such a

presumption can only be rebutted by showing that the sentence is unreasonable when

measured against the 18 U.S.C. § 3553(a) factors.” United States v. Louthian, 756 F.3d

295, 306 (4th Cir. 2014) (citation omitted).

       Our review of the sentencing transcript reveals no significant procedural or

substantive errors. Simmons’ sentence of 96 months’ imprisonment falls below his

                                               3
properly calculated advisory Guidelines range of 135 to 168 months. The district court

allowed the parties to present arguments, gave Simmons the opportunity to allocute,

considered the 18 U.S.C. § 3553(a) sentencing factors, and explained the selected sentence.

We therefore conclude that Simmons has not met his burden of rebutting the presumption

that his below-Guidelines-range sentence is reasonable.

       In accordance with Anders, we have reviewed the entire record in this case and have

found no meritorious issues for appeal. We therefore affirm the criminal judgment. This

court requires that counsel inform Simmons, in writing, of the right to petition the Supreme

Court of the United States for further review. If Simmons requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation. Counsel’s motion must state that a copy

thereof was served on Simmons.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                             4